Citation Nr: 1640915	
Decision Date: 10/19/16    Archive Date: 11/08/16

DOCKET NO.  14-01 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

1.  Whether new and material evidence has been received to reopen the claim of service connection for a right knee disorder.

2.  Entitlement to service connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	Swords to Plowshares, Veterans Rights Organization, Inc.


WITNESSES AT HEARING ON APPEAL

Veteran and son



ATTORNEY FOR THE BOARD

A. Rocktashel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1960 to December 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

In August 2016, the Veteran testified before the undersigned at a Board hearing held via videoconference.  A transcript of that hearing is of record.

An April 1994 administrative decision denied service connection for the right knee disorder.  Rating decisions in June 2003, June 2004, November 2007, and the current July 2012 rating decision denied the application to reopen the claim.  The Board must decide initially whether evidence to reopen the claim has been received and thus the issue of reopening is on appeal.  See Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).  Accordingly, the issue of reopening is reflected on the title page.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  In an April 1994 administrative decision, the RO denied the October 1993 claim of service connection for a right knee disability.  The Veteran did not timely appeal this decision nor did he submit new and material evidence within the one-year appeal period.  

2.  In a June 2003 rating decision, the RO denied the November 2002 claim of service connection for a right knee disorder.  The Veteran did not timely appeal this decision nor did he submit new and material evidence within the one-year appeal period.

3.  Subsequent to the June 2003 rating decision, VA associated with the claims file relevant, official service department records.

4.  The Veteran failed to provide sufficient information for VA to identify and obtain the service department records at the time VA decided the October 1993 claim.

5.  The Veteran's right knee disability was manifest in service and is related to service.


CONCLUSIONS OF LAW

1.  An April 1994 administrative decision, wherein the RO denied the October 1993 claim of service connection for a right knee disability, is final.  38 U.S.C.A. § 7105(c) (West 1991); 38. C.F.R. §§ 3.104, 20.302, 20.1103 (1993).

2.  A right knee disorder was incurred in peacetime service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  The VCAA applies to the instant claim. 

To the extent the action taken herein below is favorable to the Veteran, further discussion of the VCAA is not necessary at this time.

Finality

The Veteran claims entitlement to service connection for a right knee disorder he contends is related to a knee injury sustained during an official basketball game during active duty.  Generally, a claim that has been denied in a final unappealed rating decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  Generally, a Board decision is final unless the Chairman of the Board orders reconsideration.  See 38 U.S.C.A. §§ 7103(a), 7104(a); 38 C.F.R. § 20.1100(a).  

An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.

Furthermore, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed but were not associated with the claims file when VA first decided the claim, VA will reconsider the claim, rather than requiring new and material evidence.  See 38 C.F.R. § 3.156(c)(1).  However, reconsideration is inapplicable to records that VA could not have obtained when it decided the claim because the claimant failed to provide sufficient information for VA to identify and obtain the records.  See 38 C.F.R. § 3.156(c)(2).

In this case, the Veteran filed a claim of service connection for the right knee disability in October 1993.  At the time, the RO notified the Veteran that service medical records could not be found and requested information that would assist it in locating the records.  The Veteran did not respond to the letter.  Thus, an April 1994 administrative decision denied service connection for the right knee disorder.  In November 2002, the Veteran submitted an application to reopen the October 1993 claim.  This time, he submitted the requested information.  Nonetheless, rating decisions in June 2003, June 2004, November 2007, and the current July 2012 rating decision denied the application to reopen the claim.  Service medical records have been determined to be unavailable due to the 1973 fire at the National Personnel Records Center.

In April 2007, the Veteran submitted official Marine Corps photographs of himself playing basketball in service.  The Board finds these photographs to be official service department records that were available at the time of the prior rating decisions, but were unassociated with the file.  These photographs are relevant because they shed light on the condition of the Veteran's knee at the time.  Thus, reconsideration of one of the prior claims is warranted.  The Board, thus, addresses which claim is the appropriate one to reconsider.

The Board has considered the original October 1993 claim.  In the 1994 administrative denial, the RO cited the Veteran's failure to return the form requesting information on his service in order to reconstruct his fire-related records as a basis for the denial.  Indeed, the record shows that there was little information contained in other documents that would have provided sufficient information for VA to identify and obtain the photographs from the service department.  Thus, the Board finds the Veteran did not provide sufficient info for VA to identify and obtain the records through the time of the 1994 administrative denial.  The Board, therefore, finds that reconsideration of the October 1993 claim is not warranted.

The Board finds reconsideration of the November 2002 claim is appropriate.  In conjunction with that claim, in November 2003, the Veteran submitted information needed to reconstruct medical data.  Accordingly, the Board reconsiders, rather than reopens, the November 2002 claim (i.e. the June 2003 rating decision).  See 38 C.F.R. § 3.156(c).



Service Connection Claim

As discussed above, the Veteran claims entitlement to service connection for a right knee disorder he contends is related to a knee injury sustained during an official basketball game during active duty.  The Veteran's service medical records are unavailable due to the 1973 fire at the National Personnel Records Center. 

Additionally, records of early post service treatment are unavailable apparently due to the length of time records are retained by the providers.  Current X-ray evidence shows a total knee replacement, which is consistent with the Veteran's reports that he had two total knee replacements since service.  A July 1982 correspondence from a private orthopedist notes a December 1981 X-ray showed severe reduction in the medial joint space with hypertrophic marginal spurring resulting in genu vara.

The official Marine Corps photographs from January 1961 show the Veteran playing basketball in an "Airforce" basketball game in Yuma, Arizona.  The photographs depict rigorous physical activity on the Veteran's part.

A February 2013 medical opinion from a VA treating physician states that it is much more likely than not that the Veteran's total knee arthroplasty, continuing pain and limited range of motion are a direct result of his acute injury while playing basketball on active duty.  The physician further opined that it is more likely than not that he sustained ligament damage at that time that resulted in degeneration of the knee and increased severity of damage.  The physician reasoned that the 1961 photographs clearly show that the Veteran does not have any knee disability.  The physician further reasoned that the Veteran could not have been inducted into service and completed Basic Training if his knee injury preceded service.

On this record, the Board finds that service connection for right total knee replacement is warranted.  The February 2013 medical opinion is highly persuasive.  It provides extensive details about the Veteran's service history and accounts of the injury and its consequences on the Veteran's service.  The opinion addresses two adverse issues very effectively.  Although the opinion is based upon the lay statements from the Veteran without corroborating medical evidence, the Board emphasizes that competent lay evidence may not be considered to lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In this case, the Board finds the Veteran's numerous reports since at least 1981of knee injury to be credible.

There is conflicting evidence as to whether the Veteran had a preexisting right knee injury.  However, the stronger evidence shows that the Veteran performed in basic training and played competitive basketball during service.  Thus, even though the Veteran admitted a preexisting injury, giving the benefit of the doubt to the Veteran, the Board finds that such injury resolved prior to entrance onto active duty.

As the Veteran has established the elements of his claim, service connection for a right total knee replacement as being incurred in service is warranted.


ORDER

Service connection for a right total knee replacement is granted.



____________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


